Title: From Alexander Hamilton to Nathaniel Fosdick, 24 December 1790
From: Hamilton, Alexander
To: Fosdick, Nathaniel


Treasury Department,December 24. 1790.
Sir:
It is to be presumed that the Collectors cause all goods which are reported for exportation to be reshipped under the care of an Inspector; and that he draws the allowance, per diem, during the time he is engaged in this duty. This I apprehend is the only charge which arises on the service of Inspection prior to and during the shipment.
I am, Sir, Your obedient Servant,
Alex. Hamilton.
Nathaniel F. Fosdick, Esquire,Collector,Portland.
